Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 was considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 8 describe the abstract idea of providing a computer or other device for obtaining, saving, and viewing data, and activating lights. Specifically, claim 1 recites:
”providing 
obtaining the information; 
providing 
saving and/or broadcasting the information obtained from the at least one recording device; 
providing 
viewing the information; 
providing a plurality of visual indications; and
activating the plurality of visual indications when the information is being saved or broadcast.”
Claim 8 recites:
“providing 
obtaining the information; 
providing 
viewing the information obtained from the at least one recording device; 
activating the plurality of lights when the information is being broadcast.”
The steps of providing, obtaining, saving, viewing, and activating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to provide a computer or other device for obtaining, saving, and viewing data, and activate lights. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“at least one recording device for
a system for
at least one monitor for”
Claim 8 recites:
“at least one recording device for
providing a system for broadcasting the information obtained from the at least one recording device; 
at least one monitor for
providing a plurality of lights, with each of the at least one recording device including at least one of the plurality of lights and the at least one monitor including at least one of the plurality of lights; and ”
The limitations relating to broadcasting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, broadcasting is interpreted as outputting resulting data. Limitations relating lights merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The recited devices, systems, and monitor are recited at a high level mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output (including broadcasting) has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II).  Light indicators are well-known within the art, as demonstrated by Keefe (US Patent Application Publication No. 20110161112) P 38 and Schaffner (US Patent Application Publication No. 20040119832) P 5. As such, the recitation of such devices amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the s devices, systems, and monitor are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-7 do not add “significantly more” to the eligibility their respective parents claims and simply recite a more complex abstraction executed on a generic computer.  Even when 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-8 are directed to an abstract idea without significantly more. Therefore claims 1-8 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keefe (U.S. Patent Application Publication No. 20110161112).
Regarding claim 1, Keefe teaches a method of providing a visual indication that information is being saved or broadcast, the method comprising: 
providing at least one recording device for obtaining the information [P 94] (Keefe teaches cameras); 
providing a system for saving and/or broadcasting the information obtained from the at least one recording device [P 103, 105] (Keefe teaches a system capable of storing and broadcasting captured camera data); 
providing at least one monitor for viewing the information [P 107, Fig. 15] (Keefe teaches a viewing station for viewing the broadcasted information); 
providing a plurality of visual indications [P 107] (Keefe teaches visual indicators on the viewing station); and 
activating the plurality of visual indications when the information is being saved or broadcast [P 107] (Keefe teaches that the visual indicators are present when the camera data is being broadcasted).  
Regarding claim 7, Keefe teaches the method of providing a visual indication that information is being saved or broadcast of claim 1, wherein: 
the visual indication is superimposed over an image on the at least one monitor [P 107, Fig. 15] (Keefe teaches that the indicators are displayed over the captured camera data displayed on the viewing station).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe (U.S. Patent Application Publication No. 20110161112) in view of Schaffner (U.S. Patent Application Publication No. 20040119832).
Regarding claim 2, Keefe may not explicitly teach the method of providing a visual indication that information is being saved or broadcast of claim 1, wherein: 
the plurality of visual indications are lights.
However, Schaffner teaches the method of providing a visual indication that information is being saved or broadcast of claim 1, wherein: 
the plurality of visual indications are lights [P 22] (Schaffner teaches light diodes); and 
all of the lights are illuminated when the information is being saved or broadcast [P 21-23, 26] (Schaffner teaches activating the diodes when the camera in on-air, which is interpreted as when the information is being broadcasted).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schaffner with teaching of Keefe since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Schaffner or Keefe. The visual indicators (as taught by Schaffner) does not change or affect the method of broadcasting and saving collected information of Keefe. The broadcasting and saving would be performed the same way even with the addition of the indicators. Since the functionalities of the elements in Keefe and Schaffner do not interfere with each other, the results of the combination would be predictable.
Regarding claim 3, Keefe teaches the method of providing a visual indication that information is being saved or broadcast of claim 1, wherein: 
the lights are located on each of the at least one monitor [P 107] (Keefe teaches that the indicators are displayed on the viewing station).  
Keefe may not explicitly teach:
the plurality of visual indications are lights; and 
However, Schaffner teaches:
the plurality of visual indications are lights [P 21-23, 26] (Schaffner teaches light diodes used to indicate a camera being on-air); and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schaffner with teaching of Keefe since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Schaffner or Keefe. The visual indicators (as taught by Schaffner) does not change or affect the method of broadcasting and saving collected information of Keefe. The broadcasting and saving would be performed the same way even with the addition of the indicators. Since the functionalities of the elements in Keefe and Schaffner do not interfere with each other, the results of the combination would be predictable.
Regarding claim 4, Keefe and Schaffner teach the method of providing a visual indication that information is being saved or broadcast of claim 3, wherein: 
the lights are also located on each of the at least one recording device [P 5, 20-21] (Schaffner teaches that the on-air lights are part of an identifier located on a camera).  
Obviousness for combining the teaching of Keefe and Schaffner is discussed above for claim 3 and is incorporated herein.
Regarding claim 5, Keefe and Schaffner teach the method of providing a visual indication that information is being saved or broadcast of claim 3, wherein: 
the lights illuminate at different colors and each color indicates a different level of saving or broadcasting of the information [P 21-23, 26] (Schaffner teaches that the diodes may be different colors and one color may represent an on-air status, which is interpreted as different levels of broadcasting).  
Obviousness for combining the teaching of Keefe and Schaffner is discussed above for claim 3 and is incorporated herein.
Regarding claim 6, Keefe and Schaffner teach the method of providing a visual indication that information is being saved or broadcast of claim 5, wherein: 
the different colors include a first color and a second color [P 20-22] (Schaffner teaches two colors); 
the first color is illuminated when the information is being saved [P 44] (Keefe teaches signals that indicate completion of a transmission to a storage server, which is interpreted as corresponding to the lights taught by Schaffner); and 
the second color is illuminated when the information is being broadcast [P 31] (Schaffner teaches one light for when the camera is on-air and one for when the camera is not on-air).  
Obviousness for combining the teaching of Keefe and Schaffner is discussed above for claim 3 and is incorporated herein.
Regarding claim 8, Keefe teaches a method of providing a visual indication that information is being broadcast, the method comprising: 
providing at least one recording device for obtaining the information [P 94] (Keefe teaches cameras); 
providing a system for broadcasting the information obtained from the at least one recording device [P 103, 105] (Keefe teaches a system capable of storing and broadcasting captured camera data); 
providing at least one monitor for viewing the information obtained from the at least one recording device [P 107, Fig. 15] (Keefe teaches a viewing station for viewing the broadcasted information); 
Keefe may not explicitly teach:
providing a plurality of lights, with each of the at least one recording device including at least one of the plurality of lights and the at least one monitor including at least one of the plurality of lights; and 
activating the plurality of lights when the information is being broadcast.
However, Schaffner teaches:
providing a plurality of lights [P 22] (Schaffner teaches light diodes), 
with each of the at least one recording device including at least one of the plurality of lights and the at least one monitor including at least one of the plurality of lights [P 5, 20-21] (Schaffner teaches that the on-air lights are part of an identifier, which is interpreted as corresponding to the monitor taught above, located on a camera); and 
activating the plurality of lights when the information is being broadcast [P 21-23, 26] (Schaffner teaches activating the diodes when the camera in on-air, which is interpreted as when the information is being broadcasted).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schaffner with teaching of Keefe since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Schaffner or Keefe. The visual indicators (as taught by Schaffner) does not change or affect the method of broadcasting and saving collected information of Keefe. The broadcasting and saving would be performed the same way even with the addition of the indicators. Since the functionalities of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harris (U.S. Patent Application Publication No. 20090189972) teaches a method for generating a video during medical examination and simultaneously transmitting the video to a remote location.
DiSilestro (U.S. Patent Application Publication No. 20060142739) teaches systems and methods for broadcasting surgical procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/R.F.D./Examiner, Art Unit 3626                                     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626